Name: COMMISSION REGULATION (EC) No 126/97 of 23 January 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 24. 1 . 97 EN Official Journal of the European Communities No L 22/25 COMMISSION REGULATION (EC) No 126/97 of 23 January 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 24 January 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 January 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12. 1994, p. 66 . (2) OJ No L 325, 14. 12 . 1996, p. 5. (3) OJ No L 387, 31 . 12. 1992, p. 1 . 4 OJ No L 22, 31 . 1 . 1995, p. 1 . No L 22/26 EN Official Journal of the European Communities 24. 1 . 97 ANNEX to the Commission Regulation of 23 January 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country Standard import code (') value 0702 00 15 052 41,9 204 43,8 212 105,3 404 37,5 624 170,2 999 79,7 0707 00 10 052 114,3 053 181,3 068 134,7 999 143,4 0709 10 10 220 151,8 999 151,8 0709 90 71 052 121,9 204 132,6 999 127,3 0805 10 01 , 0805 10 05, 0805 10 09 052 47,3 204 44,5 \ 212 46,8 220 31,3 448 27,3 600 64,5 624 56,9 999 45,5 0805 20 1 1 052 57,4 204 68,5 624 54,9 999 60,3 0805 20 13, 0805 20 15, 0805 20 17, I 0805 20 19 052 48,0 204 83,2 400 77,6 624 85,2 662 45,2 999 67,8 0805 30 20 052 77,5 528 70,5 600 77,4 999 75,1 0808 10 51 , 0808 10 53 , 0808 10 59 060 54,8 064 40,1 400 85,9 404 84,9 720 47,7 728 98,2 999 68,6 0808 20 31 052 126,9 064 42,5 400 108,1 512 79,1 624 74,0 999 86,1 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ No L 14, 19 . 1 . 1996, p. 6). Code '999' stands for 'of other origin'.